Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                       Feb 28 2013, 9:55 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

CRAIG PERSINGER                                 GREGORY F. ZOELLER
Marion, Indiana                                 Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JERAMIE RANGEL,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 27A05-1206-CR-308
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE GRANT SUPERIOR COURT
                          The Honorable Jeffrey D. Todd, Judge
                             Cause No. 27D01-0809-FC-165



                                     February 28, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
        Jeramie Rangel appeals his sentence following his conviction for nonsupport of a

dependent child as a class C felony.1 Rangel raises one issue, which we revise and restate

as whether his sentence is inappropriate in light of the nature of the offense and the

character of the offender. We affirm.

        The relevant facts follow. In July 1996, Rangel and Jennifer Cook had a child,

and in February 1997, Rangel was ordered to make weekly child support payments of

$105. Between February 1997 and September 2008, Rangel failed to make many of the

ordered payments and accrued an arrearage of $16,676.90.

        On September 19, 2008, the State charged Rangel with nonsupport of a dependent

child as a class C felony. On April 11, 2011, Rangel and the State entered into a plea

agreement pursuant to which the parties agreed that Rangel would plead guilty as

charged, that Rangel’s sentence, if the agreement was accepted, would be six years, that

the executed portion of the six-year sentence would be left to the trial court’s discretion,

that any suspended portion of the sentence would be served on formal, supervised

probation, and that as a condition of any probation Rangel would make continuing,

regular support and arrearage payments as restitution. That day, the court accepted the

plea agreement and Rangel pled guilty as charged.

        On July 11, 2011, the court held a sentencing hearing, at which Rangel did not

appear but was represented by counsel. Cook testified as to Rangel’s failure to pay

support as ordered, her numerous attempts to obtain support from him, and the fact that

Rangel had “been in and out of jail for it, and regardless he doesn’t pay.” Transcript at

        1
           We remind counsel that Ind. Appellate Rule 46(A)(10) provides in part that “[w]hen sentence is
at issue in a criminal appeal, the brief shall contain a copy of the sentencing order.”
                                                   2
19. Cook indicated that income withholding orders had been entered in civil proceedings

against Rangel with respect to ten of his employers in an attempt to collect support. The

prosecutor argued that the court should impose an executed six-year sentence, and

Rangel’s counsel argued that the court should impose an entirely suspended sentence.

The court found no significant mitigating circumstances, that Rangel’s extensive criminal

history and the fact he was on probation at the time he committed the offense were

significant aggravating circumstances, and that the aggravating circumstances

outweighed the mitigating circumstances. The court sentenced Rangel to six years with

four years executed at the Indiana Department of Correction and two years suspended to

formal, supervised probation.     The court ordered Rangel to make weekly support

payments of $125 as a condition of his probation.

       The issue is whether Rangel’s sentence is inappropriate. Ind. Appellate Rule 7(B)

provides that this court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, [we find] that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” Under this rule, the

burden is on the defendant to persuade the appellate court that his or her sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Rangel contends that his sentence is inappropriate under Ind. Appellate Rule 7(B).

Rangel argues that, while he was absent from his sentencing hearing and while he

acknowledges that he has a criminal history composed of eight misdemeanors, he scored

at a low risk to re-offend as disclosed in the results of his Indiana Risk Assessment Score,

that he “expressed a willingness in his [Presentence Investigation Report (“PSI”)]

                                             3
Interview to ‘make this right,’” that he “expressed in his PSI interview that he loved and

missed his son,” and that the probation officer who interviewed Rangel for his PSI

recommended that he receive an entirely suspended sentence. Appellant’s Brief at 5.

Rangel argues that “[t]he portrait of [him] as presented to the trial court at sentencing

does not reveal the character of a hardened offender, and does not indicate that [he] was

indifferent towards the welfare of his son” and that his sentence is inappropriate based

upon his character and the nature of the offense. Id.

       The State argues that Rangel knowingly and intentionally failed to make the

majority of his support payments over several years, that “[c]itations and admissions to

jail for his failure to meet his child support obligations were, almost entirely ineffective,”

that Rangel had amassed an arrearage in the amount of $16,679.90, that “[t]he nature of

[Rangel’s] crime deliberately deprived his child of needed support,” and that “[t]he fact

that his crime extended over eleven and a half years exacerbates its seriousness and

supports the sentence imposed by the trial court.” Appellee’s Brief at 6. The State

further argues that Rangel “enjoyed several opportunities to correct his behavior and

resolve his support arrearage when he was found in contempt for failing to make his

support payments and was sent to jail,” that he failed to take advantage of his

opportunities and “continued to deny his legal responsibility until it reached the current

state and criminal charges were brought,” that Rangel’s “poor character is also revealed

by his prior criminal history,” and that Rangel “had several contacts with the criminal

justice system, eight of which resulted in misdemeanor convictions.” Id. at 6-7. The

State also asserts that several of Rangel’s convictions involved alcohol and that “while

                                              4
[Rangel] could spend his money drinking and getting into trouble, he could not apply it

toward supporting and maintaining his child.” Id. at 7.

       Our review of the nature of the offense reveals that Rangel knowingly and

intentionally failed to provide support for his dependent child, accrued an arrearage of

$16,676.90, and had been “in and out of jail” for his failure to pay support. Transcript at

19. Our review of the character of the offender reveals that Rangel pled guilty pursuant

to a plea agreement which provided that his sentence would be limited to six years and

that the executed portion of the six-year sentence would be left to the trial court’s

discretion. The PSI shows that Rangel was convicted of resisting law enforcement in

1998, driving while intoxicated in 2000, driving while suspended in 2001, driving while

intoxicated and resisting law enforcement in 2006, conversion in 2007, and theft in 2010,

all as misdemeanor convictions. The PSI also states that courts have “referred [Rangel]

to an alcohol/drug program, ordered community service hours, ordered [him] to pay

restitution, and suspended [his] driver’s license.” PSI at 4. The PSI indicates that the

results of the Indiana Risk Assessment placed Rangel at a low risk to reoffend and that

the results of the Substance Abuse Subtle Screening Inventory indicated that Rangel had

a high probability of having substance dependence and recommended that Rangel receive

a suspended sentence.

       After due consideration, we conclude that Rangel has not sustained his burden of

establishing that his sentence of six years, with four years executed and two years

suspended to probation, is inappropriate in light of the nature of the offense and his

character.

                                            5
      For the foregoing reasons, we affirm Rangel’s sentence.

      Affirmed.

BAILEY, J., and VAIDIK, J., concur.




                                          6